Citation Nr: 0825679	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including colon polyps, ulcerative colitis, and 
diarrhea.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran had several months of active service in early 
1963 prior to attaining the age of majority, and active 
service from July 1972 to November 1973 and from July 1975 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.  The veteran has relocated and his claims file is now 
under the jurisdiction of the RO in Jackson, Mississippi.

In April 2007, the Board issued a decision denying service 
connection for bronchitis, a psychiatric disorder, and a 
gastrointestinal disorder, to include colon polyps, 
ulcerative colitis, and diarrhea.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a 
Joint Motion for Remand dated in February 2008 the Court 
vacated the Board's April 2007 decision and remanded the case 
for further proceedings. The case was subsequently returned 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

This claim has been remanded because the Court found that the 
veteran was not provided with proper notice with respect to 
the unavailability of treatment records from the Las Vegas VA 
Medical Center. See Joint Motion for Remand, page 3.

In its Joint Remand, the Court stated the veteran was not 
provided with notice required by 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e)(1) with respect to treatment records 
from the Las Vegas VA Medical Center (VAMC). The veteran 
stated he received treatment at VAMC in Las Vegas. The RO 
requested the records in October 2003 (the Board notes the 
Joint Remand specifies the date as November 2003). In July 
2005, the RO later notified the veteran that his treatment 
records from the Las Vegas VAMC had not been received and 
another request would be made. In September 2005, the Las 
Vegas VAMC responded that it could not locate any treatment 
records for the veteran. The Court stated the RO did not 
notify the veteran that the Las Vegas VAMC treatment records 
could not be obtained, did not explain what efforts had been 
made to obtain them, did not describe what further action 
would be taken with respect to the claims, and did not advise 
the veteran that it was ultimately his responsibility to 
provide the records, as required by 38 C.F.R. § 3.159(e)(1) 
and 38 U.S.C.A. § 5103A(b)(2). The parties agreed in the 
Joint Motion for Remand that the claims should be remanded so 
that VA can provide the veteran with the required 
information.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:




In accordance with 38 C.F.R. § 3.159(e)(1) 
and 38 U.S.C.A. § 5103A(b)(2), the RO/AMC 
shall notify the veteran that notice was 
received from the VA Southern Nevada 
Healthcare System, which stated no 
treatment records were found under the 
veteran's name or social security number. 
The RO/AMC shall explain to the veteran 
what efforts were made to obtain the 
records, describe what further action the 
RO/AMC will take with respect to the 
claims, and advise the veteran that it is 
ultimately his responsibility to provide 
the records.  

Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claims. The 
readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefits sought on 
appeal remain denied, the veteran and his representative, 
should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant action 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




